Case 1:19-cv-02325 Document1-5 Filed 08/02/19 Page 1 of 4

IN THE SUPERIOR COURT FOR DISTRICT OF COLUMBIA,

CEVIL BIVISEORN
AGNES HEARD z
853 2)" Street, #11
Washington, D.C. 20002 7
Plate, . Case No.:
VS, *
WOLF PROFESSIONAL SECURITY, INC. 7
IO4S) Mill Rus Cirele
Owings Mills, MD 25127 *
and *
NEW ALBERTSON'S, INC. *
250 E Parkcenter Boulevard
Boise, 1D 83706 =
Serve On Resident Agent:
z

CT Corporation System
1015 15" Street, SW, Sule £000

 

Washington, O.C. 20005 i
Defendants. 7
COMPLAINT

 

COMES NOW Plaintiff, Agnes Fleard, by and through her attorneys, Seann P. Malloy and

Malloy Law Offices, LLC, and brings forth this lawsuit, and in support thereof states as follows:

PARTIES
L Plaintiff is an adult resident of the District of Columbia.
2. Upon information and belief, Defendant Wolf Professional Security, Inc. operates

and does business in this jurisdiction and provided security services for the Safeway Store located at

1601 Maryland Avenue NE, Washington, DC 20002 (hereinafter “Safeway”) at all times relevant
Case 1:19-cv-02325 Document1-5 Filed 08/02/19 Page 2 of 4

hereto.
3, Upon information and belief, Defendant New Albertson’s, Inc, operates and does
business in this jurisdiction and owned the said Safeway at all times relevant hereto.
JURISDICTION AND VENUE

furisdiction is vested in this Court pursuant to D.C. Cade $11-921 (1981 edition).

4,
COUNT I (Neghgence}
CH Paragraphs | ~ 4 (one through four} are incorporated by reference as if fully restated
herein,
6. On January 7, 2019, as Plaintiff was entering the Safeway, she was pushed down

and tramoled on by a security guard. The said security guard was in pursuit of a Aleeing shoplifter.
v al v &

7, The said securiiy guard was an agent, contractor, and/or employee of Defendants.

3. Atall times material hereto, Defendants owed duties including but not limited te:

(a) Using reasonable care in while in pursuit of shoplifters;
(b} Using reasonable care in handling ernergency situations:
(c} Maintaining a safe environment for invitees of Safeway:
pw]

{d) Firing competent and capable agents, servanis andfor employees who could

properly and prudently maintain the safety of the premises:

(e} Training competent and capable agents, servants and‘or employees who could
properly and prudently maintain the safety of the premises at all times material hereta; and,

{} Not creating an unnecessary risk of danger to Plaindi!.

S The injuries and damages stated heretn were caused by and were the direct and

we

proximate result of the negligence, willfulness and wantonness of Defendants, generally and in the
Case 1:19-cv-02325 Document1-5 Filed 08/02/19 Page 3 of 4

following particulars

(a) In faring to use reasonable care while in pursatt of shoplifiers;

{b) In failing to use reasonable care in handling emergency situations;

(c} In failing to maintain a safe environment for invitees of the Safeway;

id} In fading to hire competent and capable agents, servants and/or employees who
could properly and prudently maintain the safety of the Safeway;

(e) In failing to train competent and capable agents, servants and/or employees who
could properly and prudently maintain the safety of the Safeway at all times material hereto;
and,

{f) In creating an unnecessary risk of danger to Plainn lf,

10. AS a direel and proximate result of the aforesaid negligence, Plaintiff was caused te
fall and sustained injury to all parts of her body, suffered and will suffer great pain of bady and mind,
and incurred and will incur medical and out-of-pocket expenses, as well as missed wages.

WHEREFORE, the premises considered, Plainuiff demands judgment against the
Defendants, jointly and severally, in the amount of $150,000.00 (ONE HUNDRED FIFTY
THOUSAND) DOLLARS), pre-judgmeni and post-judgment interest and cosis of this suit,

Respectfully submitted,

Seann P. Malloy, Esq, (D.C. Bar #490343}
Malloy Law Offices, LLC

7910 Woodmont Avenue, Suite 1250
Bethesda, Maryland 20814

p/ 202-464-0727

ff SES-GD7-ROG |
Scann@matloy-law.com

Attorney for Plaintiff

3
Case 1:19-cv-02325 Document1-5 Filed 08/02/19 Page 4 of 4

Plaintiffs demand trial by jury on all issues se triable,

Respectfully submitted,

Wat Scann P. Malloy
Seann P. Malloy, Esq. (D.C. Bar #490343)
